Title: From Thomas Jefferson to William Short, 1 May 1798
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia May. 1. 98.
          
          My last letters to you have been of Mar. 12, & June 30. 97. since which I have recieved yours of Dec. 27. 97. & Jan. 23. 98. I write to you from this place, because I can myself chuse the channel of conveyance. but it is subject to the material inconvenience of writing where I have not a single paper to turn to, & therefore I can only write from memory, & mine is not an exact one.I have at length got a written acknolegement from the Secretary of state that the US. are liable to you for the 9000. Dollars. but as E.R. claims a credit against them for that sum, & their suit against him will be decided this summer, they desire the paiment to be suspended till that decision. in the mean time E.R. has sent me the assumpsit of old mr Pendleton & Peter Lyons to pay about 6000. Dollars of the money. I expect daily to recieve this sum. before I agreed to accept, I went to the Secretary of state and Auditor, & took from them their agreement that the recieving that sum from E.R. should not be construed into an admission that he was your debtor, but that it should be recieved only on account of the US. & placed by you to their credit. still the article of interest on the 9000. D. is unsettled. the public you know never pay interest. but if they recover interest from E.R. they ought not to pocket it, and I shall endeavor to obtain it for you, on the ground of their recieving it as your fiduciary. these 6000. D. shall be instantly laid out in Pensylvania bank stock. this is now about 23. per cent above par. yet the dividends are such as to yield a clear 7. per cent on the money laid out in it. this is the safest paper in the world. it depends on a single state only, and a state which has never failed in it’s engagements. it has no connection with the government, & therefore will not be affected by war. whereas the bank of the US. is chained to  the government, & will be run hard by it for money in any event of war. the moment war became probable, I endeavored to sell out your paper in the public funds, in order to buy into the Pensylvania bank. but I could not be quick enough. the six per cents fell in the first instant from 16/8 to 15/. your certificates being at my house, & not here, obstructed the sale. I will not sell them to a loss, but should the appearances of war grow less, and this paper rise again to it’s true level, I will convert it into Pensylvania bank stock.—your accounts with the treasury must lie till you come yourself, or send me your vouchers. if any trusty person should come over, you had better send them to my address to be lodged with mr John Barnes Merchant, South 3d. street Philadelphia, to be retained by him till my orders, if I should not be here when they come. your James river canals have not yet begun to bring in any revenue. on the contrary I found it to your interest to subscribe to the company, in common with many other members, a sum of about six, or nine hundred dollars (I write from memory & cannot be exact) at an interest of 6. per cent. whenever the work is entirely compleated, the profits will richly repay the suspension of interest. I have hitherto entered on no reformation of the leases of your Indian camp lands, tho’ they needed it greatly; because I was in constant expectation of your coming yourself. but the present dangers of the seas are so great, that I scarcely expect you will commit yourself to them: & indeed the misunderstanding between this country & France is so serious, and a war, if it takes place, agitates us so much to our center, that I do not know, as it would probably be very short, whether you may not think it better not to displace yourself. I shall therefore proceed to get all your affairs into the best shape I can, as if I did not expect you at all. the Indian camp shall be laid out into tenements; all your interest accruing, as well as the mortgage money, as it shall come in, shall be invested in Pensylvania bank stock, which will always be as cash whenever advantageous offers of land shall arise. it is not easy to lease lands well in Virginia: and it is now become less so from the extraordinary price of tobacco (13½ Dollars per hundred) which is drawing our people back again to that culture. one would not chuse to lease to a mere tobacco maker: because he ruins the land with tobacco & Indian corn. I doubt therefore whether I shall venture to invest your money in lands further than great bargains may render adviseable. I will immediately write to Colo. Harvey on the subject of your green sea lands, & have them taken care of. I have forwarded both your letters to your brother in Kentuckey, & have no doubt he will attend to your lands there. Colo. Campbell is still living. I have no doubt that Colo. H. Skipwith has been exact in turning over what he had in his  hands to Donald & Brown. how far their transfer of stock to you (of which I informed you some years ago) was of the exact balance, I know not. Brown is in flourishing circumstances. so is Colo. Skipwith. he has lately sustained a loss in his family. mrs Skipwith, after having for some time been hypocondriacally insane, died some few months ago. he has a daughter married to a son of T. Randolph of Dungeoness. while on this kind of subject, I may mention to you the marriage of my younger daughter with the son of mr Eppes of Eppington. they live with me.the affairs of this country, as they respect France, have got into a deplorable state. distant as we are from Europe, nature seemed to have put it peculiarly in our power to keep ourselves unmixed in their broils. yet we have not turned that circumstance to best account. without descending to particulars, one may safely pronounce that when two nations who had so cordial an affection for each other as France & the US. are nevertheless brought into a war against each other, their public affairs must have been miserably mismanaged. no doubt there have been faults on both sides. ‘delirant reges, plectuntur Achivi.’ the present state of the public mind here is an extremely painful one, some eager for war, others anxious for peace. however, if war takes place, there can then be no division. many French are about to leave this country. among these Volney will probably go. Genl. Kosciusko will also, I believe, leave us soon for Europe. I recommend to you to make a point of seeing those two gentlemen, who are well acquainted with what has been passing here.—I communicated the proposals of M. Pougens for printing English authors, to the principal bookseller here. but he says that printing, both here and in Ireland, comes cheaper than he proposed, & therefore that it will not answer to take from him. I am very glad myself to have a good correspondent in that line proposed to me. when the ocean becomes safe, I shall trouble him with some commissions for myself. I am struck however with the advance in the price of books since I left France. be so good as to mention the above to him as an answer to his letter, till something more agreeable shall occur to furnish matter for a particular letter to him. I hope that this summer will give peace on the ocean, & open a safe communication between the two shores of the Atlantic. as you say you were never furnished with a copy of the President’s message to Senate when he appointed mr Pinckney to go to Madrid, I now inclose you a copy, duly authenticated.
          Present my respectful salutations to Madame de la Rochefoucault. the difficulty of communicating my ideas justly in a foreign language often prevented my indulging myself in conversation with persons whose acquaintance I wished to cultivate; & with none more than Madame de la  Rochefoucault. but it did not prevent my being entirely sensible of her merit, & entertaining for her the highest esteem. she has now survived to a threefold portion of it, as being alone left of a family, which of all others was the most dear to me. accept yourself assurances of my constant & sincere affections. Adieu.
          
            Th: Jefferson
          
          
            P.S. since writing the preceding, mr Pendleton informs me that the fall of stock has prevented their selling the funds destined to make the paiment for E.R. they will wait for a rise. I do not think that will happen soon, & therefore expect now to recieve only from the US. after the trial of their suit against E.R.
          
        